Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of the Claims
Claims 1-36 are currently pending.  Claims 17-28 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 1-16 and 29-36 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group II (claims 17-28) in the reply filed on Nov. 14, 2022 is acknowledged.  Applicant has elected Group II without traverse.  Claims 1-16 and 29-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply, applicants elected the following species: 
Type/structure of formulation: transdermal matrix patch
In the reply, applicants have stated that claims 17-28 read on the elected species.  These claims will be examined further on the merits of the claims.  

Information Disclosure Statement
References lined-through on the information disclosure statement(s) were not considered because they were not provided, could not be located in the file wrapper, or were not legible.  

Claim Objections
Claims 27 and 28 are objected to because of the following informalities: the word "an" after "additional" in line one of each claim should be deleted.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Claims 19 and 20 are indefinite in the recitation "effective amount".  This recitation is indefinite because the claim fails to define the desired effect.  The claims recite multiple different ingredients, which have different purposes and effects.  Moreover, many of these components may have multiple different effects (e.g., permeation enhancers may also perform the function of emollients, irritation reducers, stabilizers, suspending agents, etc., and the amounts necessary for each function/effect may differ) and it is unclear which effect(s) meet the limitation of an "effective amount".  
B.  Regarding claim 22, it is not clear whether the phrase "such as to" is a limitation or whether it is merely listing disclosed examples and/or embodiments.  Regarding claim 23, it is not clear whether the phrases "for example" and "as well as" are limitations or whether they are merely listing disclosed examples and/or embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether these phrases are limitations, and thus part of the claimed invention, these phrases render the claims indefinite.  See MPEP § 2173.05(d).  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 17-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEIMANN (US 2017/0071870; Pub. Mar. 16, 2017; on IDS). 
Weimann discloses transdermal administration of cannabidiol (CBD) using transdermal matrix patch formulations (title; abstract; [0074]-[0075]).  Weimann teaches transdermal compositions comprising 1-50% CBD, such as 10% CBD ([0013], [0037-[0038], [0072], [0087]; claim 5).  Weimann specifically teaches the use of highly pure 99.9% CBD ([0068]).  Although Weimann is silent regarding the pH of the composition, the instantly claimed pH range is very wide, and encompasses the typical pH values used in the transdermal arts (e.g., pH ≈4.5-7.5), including the normal pH of human skin (~4-7), and pH values considered neutral, and suitable for medical applications (e.g., 6.5-7.5).  Thus, the transdermal formulations of Weimann are considered to meet the instant pH limitation absent objective evidence to the contrary.  
Regarding claims 19-20, Weimann teaches the use of excipients such as gelling agents, solubilizing agents, penetration enhancers, surfactants, polymers, etc. (abstract; [0035], [0063], [0067]; Table 1).  
Regarding claim 23, this claim is drawn to the intended use of the claimed CBD patch.  The patches of Weimann are considered to be capable of being used to treat seizure disorders.  Thus, they meet the claim, absent evidence to the contrary.  
Regarding claim 24, Weimann teaches daily dosing, and teaches dosing for whatever time period is of therapeutic interest, such as 24 hours or for 2-3 days ([0008], [0072]).  
Claim 26 is a product-by-process type claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Claim 26 is drawn to the pharmaceutical composition of claim 17 wherein the CBD is produced by a synthetic route.  The substance and structure of the claimed pharmaceutical composition is not affected by this limitation, which merely reflects one version of a process that could be used to make the product.  CBD is the same chemical regardless of whether it is made synthetically or obtained from a natural source, thus, the limitation "produced by a synthetic route" does not add patentable weight to the claim.  If the product in this claim is the same as or obvious from a product of the prior art, the claim is unpatentable.  The pharmaceutical composition is clearly disclosed by Weimann, thus claim 26 is rejected as anticipated by Weimann.  

Claims 17, 19-21, 23, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STINCHCOMB (US 2010/0273895; Pub. Oct. 28, 2010; on IDS). 
Stinchcomb discloses transdermal administration of cannabidiol (CBD) using transdermal patch formulations (title; abstract; [0103]).  Stinchcomb embodies transdermal compositions comprising 10% CBD (Fig. 1; [0047], [0089]-[0090]; claims 1-2).  Stinchcomb teaches the pH of the composition is from 4-8 ([0109]); pH 5.5 showed the lowest degradation constant (Kdegradation) (Fig. 14; Example 5; [0171]).  
Regarding claims 19-20, Stinchcomb teaches the use of excipients such as gelling agents, solubilizing agents, penetration enhancers, antioxidants, buffering agents, polymers, etc. ([0058], [0060]-[0076]).  
Regarding claim 23, this claim is drawn to the intended use of the claimed CBD patch.  The patches of Stinchcomb are considered to be capable of being used to treat seizure disorders.  Thus, they meet the claim, absent evidence to the contrary.  
Regarding claim 24, Stinchcomb teaches dosing once or twice per day ([0187]).  
Claim 26 is a product-by-process type claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Claim 26 is drawn to the pharmaceutical composition of claim 17 wherein the CBD is produced by a synthetic route.  The substance and structure of the claimed pharmaceutical composition is not affected by this limitation, which merely reflects one version of a process that could be used to make the product.  CBD is the same chemical regardless of whether it is made synthetically or obtained from a natural source, thus, the limitation "produced by a synthetic route" does not add patentable weight to the claim.  If the product in this claim is the same as or obvious from a product of the prior art, the claim is unpatentable.  The pharmaceutical composition is clearly disclosed by Stinchcomb, thus claim 26 is rejected as anticipated by Stinchcomb.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 17-24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over STINCHCOMB (US 2010/0273895; Pub. Oct. 28, 2010; on IDS) and WEIMANN (US 2017/0071870; Pub. Mar. 16, 2017; on IDS).  
The teachings of Stinchcomb and Weimann are presented supra, and are incorporated herein.  Stinchcomb does not teach the specifics of the patch.  However, Weimann discloses transdermal administration of CBD using transdermal matrix (and reservoir) patch formulations (title; abstract; [0074]-[0075]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any known patch formulation, such as a matrix (or reservoir) patch as the patch taught by Stinchcomb, to provide a suitable transdermal delivery device for CBD.  

Claims 17-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over STINCHCOMB (US 2010/0273895; Pub. Oct. 28, 2010; on IDS) and WEIMANN (US 2017/0071870; Pub. Mar. 16, 2017; on IDS) and STINCHCOMB II (US 2011/0052694; Pub. Mar. 3, 2011; on IDS).  
The teachings of Stinchcomb and Weimann are presented supra, and are incorporated herein.  The references do not teach the use of microneedles.  
However, Stinchcomb II discloses transdermal delivery of cannabidiol using microneedle arrays (title; abstract).  Stinchcomb II teaches microneedles are a simple technique to puncture the outermost layer of the epidermis to create pores that improve transdermal drug delivery ([0022]-[0023], [0027]-[0028]).  Further, microneedles are pain-free, economical and easy to use making them attractive for transdermal drug delivery ([0022]-[0023]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used microneedles in conjunction with either Stinchcomb or Weimann's transdermal formulations.  One would have been motivated to do so since microneedles are known to be a simple technique to improve transdermal drug delivery degradation for CBD.  

Claims 17-24 and 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over STINCHCOMB (US 2010/0273895; Pub. Oct. 28, 2010; on IDS) and WEIMANN (US 2017/0071870; Pub. Mar. 16, 2017; on IDS) in view of AUNG-DIN (US 2016/0256411; Pub. Sep. 8, 2016; on IDS).  
The teachings of Stinchcomb and Weimann are presented supra, and are incorporated herein.  The references do not teach the addition of anti-epileptic agents.  
However, Aung-Din discloses transdermal administration of cannabinoids including CBD (title; abstract; [0002], [0026], [0030], [0071]; claim 16).  Aung-Din teaches the use of cannabinoids for the treatment of seizures ([0010]-[0011]), and the combination with anti-epileptic drugs such as topiramate, levetiracetam, valproic acid, etc. ([0020], [0113], [0146]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an known anti-epileptic drug in combination with CBD to provide a suitable treatment for seizure disorders as is known in the prior art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 17/069,181
Claims 17-28 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 13-21 of copending Application No. 17/06,9181 optionally in view of WEIMANN (US 2017/0071870; Pub. Mar. 16, 2017; on IDS) and AUNG-DIN (US 2016/0256411; Pub. Sep. 8, 2016; on IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '181 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the instant claims recite a high purity CBD.  However, not only does the prior art teaching of CBD itself render this limitation obvious (given that one of skill in the art at once envisions the use of pure CBP based on the teaching of CBD in the art), but Weimann directly teaches a high purity CBD.  Further, Aung-Din teaches treatment of seizure disorders with CBD in combination with other anti-epileptic drugs.  Thus the entire scope of the instant claims is obvious over the '181 claims.  

U.S. Patent Application No. 17/365,060
Claims 17-28 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5, 8-10, 12, and 14-18 of copending Application No. 17/365,060 in view of STINCHCOMB.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '060 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the instant claims recite a pH range.  While most elements of the instant claims are anticipated by the '060 application, the overall scope of the claims is not anticipated because the claims of the '060 application do not recite a pH range.  However, this element, and thus the entire scope of the instant claims is rendered obvious since Stinchcomb teaches a pH of 5.5 showed the lowest degradation constant (Kdegradation) for CBD (Fig. 14; Example 5; [0171]).  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to formulate the '060 compositions at a pH of about 5.5, and the two claim sets are obvious variants.  

U.S. Patent Application No. 17/725,593
Claims 17-28 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11, 13, and 15-19 of copending Application No. 17/725,593 in view of STINCHCOMB.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '593 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the instant claims recite a pH range.  While most elements of the instant claims are anticipated by the '593 application, the overall scope of the claims is not anticipated because the claims of the '593 application do not recite a pH range.  However, this element, and thus the entire scope of the instant claims is rendered obvious since Stinchcomb teaches a pH of 5.5 showed the lowest degradation constant (Kdegradation) for CBD (Fig. 14; Example 5; [0171]).  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to formulate the '593 compositions at a pH of about 5.5, and the two claim sets are obvious variants.  

Conclusion
Claims 17-28 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658